UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-1143


DARLENE J. DAVIS,

                Plaintiff - Appellant,

          v.

COMCAST CORPORATION, INC.; JOE MINOR; DAN SIMSON,

                Defendants - Appellees,

          and

DANA THOMAS; RICO WADE,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:13-cv-01513-GBL-IDD)


Submitted:   May 21, 2015                   Decided:   August 5, 2015


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darlene J. Davis, Appellant Pro Se. Timothy McCormack, Michelle
Marie   McGeogh,   BALLARD  SPAHR,   LLP,   Baltimore,  Maryland,
Constantinos    George   Panagopoulos,    BALLARD   SPAHR,   LLP,
Washington, D.C., for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Darlene J. Davis appeals various pretrial orders and the

district court’s final order denying relief on her complaint

filed pursuant to Title VII of the Civil Rights Act of 1964, 42

U.S.C. §§ 2000e to 2000e-17 (2012), and the Equal Pay Act, 29

U.S.C. § 206(d) (2012).          We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.            Davis v. Comcast Corp., No. 1:13-cv-

01513-GBL-IDD     (E.D.    Va.    Jan.   26,   2015).      Davis    has    filed   a

motion for a hearing in this Court, stating that she did not

receive one of Comcast’s attachments to its response.                       Because

Comcast has now filed the requested attachment, we deny Davis’

motion.     We dispense with oral argument because the facts and

legal    contentions      are    adequately    presented    in     the    materials

before    this   Court    and    argument    would   not   aid   the     decisional

process.

                                                                           AFFIRMED




                                         3